Citation Nr: 0306930	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  98-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, including dementia with psychotic features.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
residuals of a head injury, to include dementia with 
psychotic features and a personality disorder.

In a May 200 decision and remand, the Board denied service 
connection for a personality disorder and remanded the issue 
of service connection for residuals of a head injury, to 
include dementia with psychotic features, to the RO for 
further development of the evidence.  


REMAND

It was noted in the introduction to the May 2000 Board 
decision noted above that the veteran had requested a Board 
videoconference hearing and such was scheduled but the 
veteran failed to report.  A motion to reschedule that 
hearing was subsequently granted by the Board in August 2002.  
38 C.F.R. § 20.704 (2002).  Accordingly, the case must be 
remanded to the RO to schedule a Board videoconference 
hearing. 

The case is thus remanded for the following:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal. Thereafter, 
the case should be returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until he 
is notified. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




